DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “on an outer diameter side of the upper case, an outwardly projecting piece that projects in a radially outward direction, or an outwardly-projecting piece row formed by a plurality of the outwardly projecting 20 pieces provided discontinuously in a circumferential direction; and on an outer diameter side of the lower case, an inwardly projecting piece that projects in a radially inward direction, or an inwardly-projecting piece row formed by a plurality of the inwardly projecting pieces provided discontinuously in the circumferential direction” of claim 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant 

Specification
The disclosure is objected to because of the following informalities: 
The specification recited the claim language in the Summary of Invention section.  The claims in their entirety should not be provided in the Specification since modification of the claim language would require modification of the Specification.
Appropriate correction is required.

Claim Objections
Claims 2-4 are objected to because of the following informalities:
The claim 2 limitation: 
“on an inner diameter side of the upper case, 
an outwardly projecting piece that projects in a radially outward direction, or an outwardly-projecting piece row formed by a plurality of the outwardly projecting pieces provided discontinuously in a circumferential direction;” 
should be:
--on an inner diameter side of the upper case, an outwardly projecting piece that projects in a radially outward direction, or an outwardly-projecting piece row formed by a plurality of the outwardly projecting pieces provided discontinuously in a circumferential direction;--.
The same correction should be made with claims 3 and 4.

The claim 2 limitation:
“on an inner diameter side of the lower case, 

should be:
--on an inner diameter side of the lower case, an inwardly projecting piece that projects in a radially inward direction, or an inwardly-projecting piece row formed by a plurality of the inwardly projecting pieces provided discontinuously in the circumferential direction--.
The same correction should be made with claims 3 and 4.

The claim 2 limitations: 
“within the relative pivoting range of the upper case and the lower case in the use state of the strut bearing, 
the detachment preventing engagement portion is provided by the outwardly projecting piece or the outwardly-projecting piece row of the upper case, and the inwardly projecting piece or the inwardly-projecting piece row of the lower case.”
should be:
--within the relative pivoting range of the upper case and the lower case in the use state of the strut bearing, the detachment preventing engagement portion is provided by the outwardly projecting piece or the outwardly-projecting piece row of the upper case, and the inwardly projecting piece or the inwardly-projecting piece row of the lower case.--.
The same correction should be made with claims 3 and 4.
Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-4 recite “on an inner/outer diameter side”.  The metes and bounds of the claim are unclear. See the drawings below. In the first interpretation, the outer diameter side must be a radially outward facing surface/side of the element. In the second interpretation, the inner diameter side is actually a portion of the element that is radially inside a reference datum, while the outer diameter side is actually a portion of the element that is radially outside the reference datum. Applicant should rewrite the claim to clear set forth what is intended by “inner diameter side” and “outer diameter side”.

    PNG
    media_image1.png
    459
    526
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    459
    526
    media_image2.png
    Greyscale


Allowable Subject Matter
Claim 1 is allowed.
Claims 2-4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664. The examiner can normally be reached Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN B WAITS/Primary Examiner, Art Unit 3656